United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60200
                          Summary Calendar



SAMIR NAJJAR,

                                     Petitioner-Appellant,

versus

KHURSHID Z. YUSUFF, Warden,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:02-CV-93-RG
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Samir Najjar, federal prisoner # 28828-018, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

corpus petition, challenging his prison disciplinary conviction

which resulted in the loss of 14 days’ good-conduct time.

Najjar renews his claim that he was denied due process at the

disciplinary hearing.   He also renews the claim, raised in

his original petition, that his equal protection rights were

violated; however, he makes no argument beyond the conclusional

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60200
                                -2-

assertion that he was denied equal protection, and the claim is

thus waived.   See Royal v. Tombone, 141 F.3d 596, 599 n.3

(5th Cir. 1998).   Alternatively, the claim fails because Najjar

makes no argument that he is a member of any protected class.

See Washington v. Davis, 426 U.S. 229, 247-48 (1976).

     Najjar’s due process claims are similarly unavailing.

Najjar’s assertion that he did not receive the requisite notice

of the charges against him is incorrect; although he was charged

with lying or providing a false statement to staff and was

ultimately convicted of attempted lying, as the district court

determined, the elements of the offense of lying and attempted

lying are the same, the difference being only that in the latter

case, the offense was not successfully completed.    The notice

Najjar received was thus constitutionally sufficient.    See Wolff

v. McDonnell, 418 U.S. 539, 564 (1974).    Moreover, Najjar has

not alleged any prejudice resulting from the allegedly defective

notice, which failure defeats his claim.    See Hallmark v. Johnson,

118 F.3d 1073, 1080 (5th Cir. 1997).

     The denial of Najjar’s requested witness likewise did not

violate due process.   See Wolff, 418 U.S. at 566.   Moreover,

even if the hearing officer erred in excluding his witnesses,

Najjar has not shown that he was prejudiced, defeating his claim.

See Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995).

     To the extent that Najjar’s remaining claims, that the

hearing officer erred in relying on private, confidential records
                           No. 03-60200
                                -3-

and that Dr. Casiano was an incredible witness, can be construed

as a challenge to the sufficiency of the evidence to support his

disciplinary conviction, the claims fail because there was ample

evidence to support the finding of guilt, as delineated in the

hearing officer’s written report.    See Hudson, 242 F.3d at 536-37.

Najjar’s claims are essentially a challenge to the weight and

credibility the hearing officer afforded the evidence against

him, but this court will not consider such claims.   See id.

at 537; see also Superintendent, Mass. Corr. Inst., Walpole

v. Hill, 472 U.S. 445, 455 (1985).

     Najjar has not demonstrated any error in the district

court’s judgment.   Accordingly, the judgment is AFFIRMED.